UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2084


KING GRANT-DAVIS,

                    Plaintiff - Appellant,

             v.

BOARD OF TRUSTEES OF CHARLESTON COUNTY PUBLIC LIBRARY;
CHARLESTON, COUNTY OF,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Patrick Michael Duffy, Senior District Judge. (2:15-cv-02676-PMD)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


King Grant-Davis, Appellant Pro Se. Drew Hamilton Butler, Charleston, South Carolina,
Carmen Vaughn Ganjehsani, RICHARDSON PLOWDEN & ROBINSON, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      King Grant-Davis appeals the district court’s order adopting in part the magistrate

judge’s recommendation and granting summary judgment in Grant-Davis’ civil action in

favor of the Board of Trustees of Charleston County Public Library and Charleston County.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Grant-Davis v. Bd. of Trs. of Charleston Cty. Pub.

Library, No. 2:15-cv-02676-PMD (D.S.C. Aug. 24, 2017).           We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2